Title: To Benjamin Franklin from William Franklin, 22 January 1768
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Burlington Janry. 22d. 1768
I wrote to you Yesterday, when I acquainted you that I had not receiv’d any Letters from you by the Pacquet, the Bag being either lost or not forwarded by the last Post, but he has since return’d and I have this Moment the Pleasure of receiving yours of Octr. 9. and Novr. 13; the last enclos’d in a Cover dated Novr. 17. I have but just Time to mention this, and must postpone answering them till the next Opportunity. Indeed I am apprehensive that this will hardly get over in Time to meet the Post on his Return to N. York.
Betsy joins in Congratulations on your safe Return to England with Honoured Sir Your ever dutiful Son
Wm: Franklin

P.S. I much doubt whether it will be good Policy to drop the Superintendencies, at least till the new Colonies are got into some Forwardness.

  
Addressed: To / Benjamin Franklin, Esqr., / D. Postmaster General of / North America, &c. / Craven Street / London / On his Majesty’s Service / Via N. York / per Packet
Endorsed: W. Franklin Jan. 6. to 22. 1768